Citation Nr: 0615079	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-04 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




WITNESSES AT HEARING ON APPEAL

Appellant and L.G.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This claim is on appeal from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).

It appears that the veteran may have attempted to raise a 
claim of entitlement to service connection for gout by 
correspondence dated in March 2003.  As the Board denied the 
claim in January 2003, if he wishes to pursue this claim on 
the basis of new and material evidence, he should do so with 
specificity at the RO.  Since the Board does not have 
jurisdiction of this issue, it will not be addressed in this 
decision.

This case was remanded by the Board in October 2003 and 
August 2005 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The service records and other evidence of record fails to 
corroborate the veteran's statements as to his claimed in-
service stressors.

3.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.

4.  The medical evidence does not show current diagnoses 
related to a low back disorder, a bilateral shoulder 
disorder, or memory loss.

5.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of a chronic knee disorder of any 
kind.

6.  Post-service medical evidence does not show a bilateral 
knee disorder or any symptoms reasonably attributed thereto 
for many years after military discharge.

7.  The medical evidence does not show that the veteran's 
current bilateral knee disorder is associated with military 
service or any incident therein.

8.  While the evidence shows that the veteran is not 
employed, he is not service-connected for any disabilities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  A low back disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A bilateral knee disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  A bilateral shoulder disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  Memory loss was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).

6.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Entitlement to Service Connection for PTSD

Prior to the time the veteran filed his claim, the applicable 
criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), were amended on June 18, 1999, and made effective 
to March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999) (codified at 38 C.F.R. § 3.304(f)).  The amended 
regulation purported to essentially restate the three 
essential elements previously in effect.  

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the amended regulation, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(2005).  

When asked to interpret the pre-amendment regulations, with 
respect to the first element (a diagnosis of PTSD), the 
Veterans Claims Court held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the pre-amendment regulations, if the claimed stressor 
was related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the new regulations, the reference to combat citations 
was removed.  Nonetheless, under both the pre-amendment and 
the new regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304.  

Turning now to the merits of the veteran's claim, the Board 
notes that the service records reflect no complaints of, 
treatment for, or diagnosis of a psychiatric disorder.  At 
the time of discharge, his psychiatric evaluation was normal. 

After a review of the claims file, the Board will accept, for 
purposes of this decision, that the veteran has a diagnosis 
of PTSD.  Specifically, in an August 2001 statement, a 
Readjustment Counselor at the Vet Center assessed that the 
veteran had PTSD.  While VA outpatient treatment records 
reflect no complaints of, treatment for, or a diagnosis of 
PTSD, the Board accepts the diagnosis from the Vet Center for 
purposes of this decision.

Nonetheless, critical elements of this diagnosis, most 
fundamentally those concerning the existence of a stressor or 
stressors, appear to be based wholly upon statements of 
history provided by the veteran.  The question of whether he 
was exposed to a stressor in service is a factual 
determination and the Board is not bound to accept such 
statements simply because treating medical providers have 
done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood 
v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 Vet. 
App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressors actually occurred.  That is, even though the Board 
is compelled to presume the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed in-service 
stressors for purposes of a medical diagnosis of PTSD, that 
is not the end of the inquiry.  The second prong of Cohen 
requires "credible supporting evidence" that the claimed 
in-service stressor actually occurred.  

As noted above, if the "claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (emphasis added). 

Service personnel records do not support a finding that the 
veteran was engaged in combat, although he has disputed this 
determination.  Specifically, the record shows that he was a 
general construction worker and rigger while stationed in 
Korea.  It appears that he arrived in Korea in May 1952 and 
left no earlier than May 1953.

While he has maintained that he served in combat, the Board 
finds that none of the veteran's medals, the Korean Service 
Medal with three Bronze Service Stars, the United Nations 
Service Medal, a Presidential Unit Citation, or a National 
Defense Service Medal represent combat experience.  

With respect to a specific stressor, the veteran reports are, 
at best, vague as to time, place, or persons involved.  He 
reported that he shot (or shot at) a Korean civilian who was 
attacking a fellow soldier with a knife.  Initially, he 
recalled the incident occurring in 1951, but it does not 
appear that he was in Korea until mid-1952.  At a hearing 
before the RO, when attempts were made to pin-down the 
relevant time frames, the veteran suggested that the event 
occurred between January and March 1952, also at a time when 
he was not stationed in Korea.  

The veteran asserted that he was involved with helping other 
soldiers with dead bodies but could not recall the location 
of the incident.  He maintained that he witnessed persons 
killed in action but could not recall the names, locations, 
or dates of the events.  At the hearing before the RO, the 
Hearing Officer tried on multiple occasions, with the help of 
a witness, to ascertain both events, locations, and time 
frames of certain allegations, but the veteran was unable to 
recall other than just the vaguest memories. 

The veteran testified that he was sent to check houses for 
people hiding but could not remember when this happened, 
stated that he was required to pull guard duty on bridges and 
used a .50 caliber machine gun to fight, could recall only 
one Sergeant's name with whom he served, indicated that one 
guy was shot in his unit but could not remember his name or 
when it happened, and reflected that his replacement for 
night guard duty was killed.  He thought all these events 
happened in the same time frame but did not know when they 
occurred.

By the veteran's own testimony, he was stationed in Korea for 
18 months.  Without the ability to further clarify a time 
frame, location, or persons involved, there is simply no 
ability to verify the veteran's stressors.  As there is no 
indication in the service records that the veteran was 
otherwise engaged in combat, corroborating supporting 
evidence is needed to verify the claimed stressors.  As no 
relevant information has been forthcoming, the Board finds 
that the veteran's claim fails in this element.  

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Absent credible supporting 
evidence that the claimed in-service stressor actually 
occurred, an essential element for a grant of service 
connection for PTSD is not established and the claim is 
denied.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

II.  Entitlement to Service Connection for a Low Back 
Disorder, Bilateral Shoulder Disorder, and Memory Loss

The issues of a low back disorder, bilateral shoulder 
disorder, and memory loss are discussed under the same legal 
theory and are addressed together.

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran contends, in essence, that he is entitled to 
service connection for his low back, shoulders, and memory 
loss.  However, and significantly, the medical evidence does 
not show current diagnoses of the claims on appeal at this 
time.

The Board has carefully reviewed private and VA outpatient 
treatment records but finds no mention of low back or 
shoulder complaints.  A fairly recent problem lists reflects 
diagnoses of hypertension, gout, arthritis of the knees 
(discussed below), benign prostatic hypertrophy, and Vitamin 
B 12 deficiency.  Additional complaints include foot pain, 
mild depression, heartburn, diverticulosis, and 
nephrolithiasis.

In a September 2001 physical assessment, the veteran's low 
back examination was within normal limits.  In a June 2002 
note, the VA physician related that the veteran had 
borderline B-12 levels with some occasional memory problems 
but the evidence does not reflect a diagnosis related to 
memory loss and no indication that it was related to military 
service.

Given that the evidence does not show current diagnoses 
related to the low back, bilateral shoulders, or memory loss, 
the claims are, necessarily, denied.

III.  Entitlement to Service Connection for a Bilateral Knee 
Disorder

Service medical records are negative for complaints of, 
treatment for, or diagnoses related to a bilateral knee 
disorder.  A service separation examination dated in 
September 1953 reflects a normal clinical evaluation of the 
veteran's lower extremities.  Therefore, the Board finds that 
the evidence does not show that the veteran had a chronic 
knee disorder while on active duty.

Post-service medical records fail to show complaints related 
to the knees for many years.  In his initial visit to the VA 
in July 2001, the veteran related a past medical history of 
arthritis of the knees.  After a physical examination, the 
clinical assessments did not reflect a diagnosis of knee 
arthritis.  Nonetheless, in September 2001, he was diagnosed 
with osteoarthritis of both knees.  Outpatient medical 
records reflect on-going treatment for arthritis of the 
knees.

However, the Board emphasizes the nearly 50-year gap between 
discharge from military service and the current knee 
complaints, and finds that the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1953 
and complaints initially documented in 2001.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the veteran's current 
knee disorder to military service, despite his contentions to 
the contrary.

A review of outpatient medical records shows on-going 
treatment for arthritis of the knees; however, no physician 
has attributed the veteran's knee complaints to military 
service.  Therefore, the evidence does not support the claim 
based on medical nexus.

The Board has considered the veteran's written statements and 
sworn testimony that he developed chronic knee problems 
during military service.  His statements are probative of 
symptomatology but they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be sufficiently persuasive 
in light of the other objective evidence of record showing no 
complaints or findings indicative of chronic knee disorder 
during active duty, and no documented knee complaints for 
many years later.  

The veteran lacks the medical expertise to offer an opinion 
as to the diagnosis of current pathology, as well as to 
medical causation of any current disability.  In the absence 
of competent, credible evidence of a chronic disability in 
service, lack of continuity of relevant symptomatology, and 
the absence of a medical nexus, service connection is denied.

IV.  Entitlement to TDIU

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability is 
warranted.  After a review of the record, the Board finds 
that the evidence does not support the veteran's claim.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2005).

The threshold question is whether the veteran's service-
connected disabilities precludes him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the veteran is not, in fact, service connected 
for any disabilities.  Since the award of a TDIU is dependent 
on how service-connected disabilities impact employment and 
the veteran is not service-connected, the claim for TDIU 
must, necessarily, be denied.  In a case where the law, and 
not the evidence, is dispositive, the claim should be denied, 
or the appeal to the Board terminated, because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the claim for TDIU is denied. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2001, May 2003, and January 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran, except for the claim for 
PTSD, were not given prior to the first AOJ adjudication of 
the claims, the notices were provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in March 2004, September 2004, and April 2005.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the April 2002 SOC, March 2004 SSOC, and April 
2005 SSOC.  

In a related issue, the Board notes that the veteran 
submitted a statement since the case was certified for 
appeal.  The Board has, accordingly, reviewed the additional 
evidence and is of the opinion that it is essentially 
duplicative of the assertions presented by the veteran in 
previously submitted written statements and offered at his 
personal hearing at the RO.  Accordingly, the Board concludes 
that there is no prejudice in proceeding with consideration 
of this case without affording the RO an opportunity to 
review the evidence in question.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, given the absence of in-service evidence of the 
claims on appeal, the absence of documented symptomatology 
for many years after military discharge, and the absence of a 
medical nexus, the Board finds that VA examinations are not 
necessary to resolve the claims.  

Further, since the evidence does not show diagnoses related 
to the low back, shoulders, or knees, examinations would 
serve no purpose in resolving the issues as to service-
connection.  Therefore, the Board finds that the available 
medical evidence is sufficient for adequately resolving the 
claims on appeal. 

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for PTSD is 
denied.

The claim for entitlement to service connection for a low 
back disorder is denied.

The claim for entitlement to service connection for a 
bilateral knee disorder is denied.

The claim for entitlement to service connection for a 
bilateral shoulder disorder is denied.

The claim for entitlement to service connection for memory 
loss is denied.

The claim for entitlement to TDIU is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


